DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 08/18/2020.  Claims 1-6 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable over NAKANISHI et al. (20160056683 and hereinafter as Naka) in view of Hattori et al. (20160327316 and hereinafter as Hat)   

    PNG
    media_image1.png
    565
    866
    media_image1.png
    Greyscale

Regarding claim 1. Naka teaches a motor device [device of fig 1] comprising: a motor case [20 in fig 1]; 
an inverter case [i.e. 40a] attached to the motor case: 
a motor [10] disposed in the motor case: an inverter [41, fig 3] disposed in the inverter case: and a terminal block disposed in the inverter case [block shown in A above], having a terminal block channel [block A includes 51 from fig 3, being behind block A, ¶60]; the terminal block channel being configured to guide a coolant [i.e. in this case water, ¶59].  
[¶40].   Naka does not explicitly mention coupling inverter to the motor with an energizing member.
Where as Hat teaches an energizing member [29] extending from the motor [1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention use a busbar assembly from Hat and incorporate busbar assembly into Naka in order to electrically couple the Motor with electrical elements which allow for proper function.

Regarding claim 2. Naka as modified teaches the motor device according to claim 1. wherein the inverter has an inverter channel [51a Naka] configured to guide the coolant. a heat dissipator [43 Naka] is coupled upstream of the inverter channel; and the terminal block channel is coupled downstream of the inverter channel [see 53(50) downstream coupled to 51b Naka in fig 4].  

Regarding claim 3. Naka as modified teaches the motor device according to claim 2, wherein the inverter includes a switching device [semiconductor, ¶41 Naka], and the inverter channel is positioned between the switching device and the motor [see Naka fig 3, 51a between 41 and motor assembly].   
[¶48, copper plates in Hat].  


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839